Title: From George Washington to John Hancock, 28 June 1777
From: Washington, George
To: Hancock, John



Sir
Camp at Middle Brook June 28th 1777

On Thursday Morning General Howe advanced with his Whole Army in several Columns from Amboy, as far as Westfeild. We are certainly informed, that the Troops, sent to Staten Island, returned the preceding Evening, and it is said with an Augumentation of Marines—so that carrying them there was a feint with intention to deceive us. His design in this sudden movement was either to bring on a General Engagement upon disadvantageous Terms considering matters in any point of view—or to cut off our Light parties & Lord Stirlings Division which was sent down to support them, or to possess himself of the Heights and passes in the Mountains on our Left. The Two last seemed to be the first Objects of his attention, as his March was rapid against these parties and indicated a strong disposition to gain those passes. In this situation of Affairs, it was thought absolutely necessary, that we should move our force from the Low Grounds to occupy the Heights before them, which was effected. As they advanced, they fell in with some of our Light parties & part of Lord Stirlings division, with which they had some pretty smart skirmishing, with but very little loss, I believe, on our side, except in three feild peices which unfortunately fell into the Enemy’s Hands, but not having obtained Returns yet, I cannot determine it with certainty—nor can we ascertain what the Enemy’s loss was. As soon, as we had gained the passes, I detached a Body of Light Troops under Brigadier General Scot to hang on their Flank and to watch their Motions and ordered Morgans Corps of Rifle Men to join him since. The Enemy remained at Westfeild till Yesterday Afternoon, when about Three OClock they moved towards Spank Town with our Light Troops in their Rear and pursuing. The Enemy have plundered all before em & it is said burnt some Houses. I have the Honor to be with great respect Sir Yr Most Obedt servt

Go: Washington

